Citation Nr: 1017557	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for arthritis of the 
right hip. 

3.  Entitlement to service connection for arthritis of the 
left hip. 

4.  Entitlement to service connection for arthritis of the 
left elbow. 

5.  Entitlement to service connection for arthritis of the 
right elbow. 

6.  Entitlement to service connection for arthritis of the 
left knee. 

7.  Entitlement to a compensable rating for diabetic 
peripheral neuropathy of the left lower extremity, to include 
restoration of a 10 percent rating.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Sioux Falls, South Dakota, (hereinafter RO).  


FINDINGS OF FACT

1.  Arthritis of the hands, hips, elbows or left knee was not 
demonstrated during service or within one year of service. 

2. There is no competent evidence indicating the Veteran has 
a present disability associated with arthritis of the hands, 
hips, elbows or left knee that is etiologically related to an 
in-service event, symptomatology or pathology.  

3.  Service connection for diabetic peripheral neuropathy of 
the left lower extremity was granted by an April 2006 rating 
decision at a rating of 10 percent effective from February 2, 
2006. 

4.  The rating for diabetic peripheral neuropathy of the left 
lower extremity was reduced to noncompensable effective from 
April 16, 2007, by a June 2007 rating decision.

5.  The reduction in the rating assigned for diabetic 
peripheral neuropathy of the left lower extremity did not 
result in a reduction in compensation.  

6.  For the period beginning April 16, 2007, diabetic 
peripheral neuropathy of the left lower extremity did not 
result in mild incomplete paralysis of the sciatic nerve.   


CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  Arthritis of the right hip was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  Arthritis of the left hip was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

4.  Arthritis of the left elbow was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

5.  Arthritis of the right elbow was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

6.  Arthritis of the left knee was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

7.  The criteria for a compensable rating for diabetic 
peripheral neuropathy of the left lower extremity, to include 
restoration of a 10 percent rating, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in June 2006 and March 2007.   

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and the Veteran has 
been afforded VA examinations in April 2007 and March 2008 
that contain sufficient clinical findings and opinions to 
determine whether the disabilities for which service 
connection are claimed are related to service and the proper 
rating to be assigned for diabetic peripheral neuropathy of 
the left lower extremity.  In this regard, while the Board 
has considered the contentions of the Veteran's 
representative that the Veteran's examinations have been 
inadequate with respect to the claims for service connection 
for arthritis of the hands, right hip, and left elbow and an 
increased rating for diabetic peripheral neuropathy of the 
left lower extremity, the reports from these examinations are 
adequate for adjudication purposes as will explained below.  
As there is no indication that there are additional records 
that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

When a wartime Veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Review of the service treatment records do not reveal any 
evidence of treatment for a disability involving the hands, 
hips, elbows, or left knee, and no such disability is shown 
on the reports from the September 1970 separation examination 
or noted on the medical history collected at that time.  The 
service treatment reports do reflect that in January 1970 
during duty in the Republic of Vietnam, a rocket propelled 
grenade exploded near the Veteran during an ambush.  The 
Veteran sustained a perforated right tympanic membrane as a 
result of this explosion, and service connection has been 
granted for scarring of the right tympanic membrane.  The 
records of treatment for this condition also refer to a minor 
wound of the right knee, and service connection for shell 
fragment wound scars of the right knee has also been granted.  
It is the assertion of the Veteran that he currently has 
arthritis of the hands, hips, elbows and left knee as a 
result of the in-service explosion.  

After service, the Veteran's original application for VA 
benefits in November 1970 did not reference a disability 
involving the hands, hips, elbows or left knee, and no such 
disability was described or shown on the reports from a 
December 1970 VA examination.  Thereafter, the Veteran 
reported to a VA examiner in November 1986 that his residual 
problems from the in-service explosion were limited to his 
right knee, hearing difficulties and tinnitus.  The physical 
examination of the extremities at that time was limited to 
the right knee.  The same history of the in-service injuries 
being limited to the right knee was provided by the Veteran 
at a December 2001 VA examination.  

Additional evidence includes reports from a private 
examination completed in April 1995 that refer to back 
injuries sustained in March 1992 and October 1994, with 
complaints at that time of pain radiating to the left hip.  
Reports from VA treatment in May 2003 reflect complaints of 
intermittent locking in the left elbow.  No significant 
findings were shown in the left elbow at that time, and the 
impression was history of intermittent left elbow pain and 
locking sensation.  VA x-rays in May 2003 showed degenerative 
changes in the left elbow joint with a large spur on the 
distal anterior humerus, and VA x-rays in September 2003 
showed degenerative changes in the right hand.  An October 
2003 VA bone scan showed findings consistent with arthritis 
in the right acromioclavicular joint and each wrist.  A VA x-
ray in November 2003 showed degenerative changes in both 
wrists and February 2004 and May 2005 VA x-rays showed mild 
degenerative changes in the right hip.  A VA magnetic 
resonance imaging in June 2004 showed avascular necrosis of 
the right hip.  

A statement dated in June 2004 was submitted on behalf of the 
Veteran from a service comrade of the Veteran who asserted 
was present at the time of the in-service rocket propelled 
grenade explosion.  He stated that the Veteran was wounded 
"mainly in the legs with flying shrapnel" and that his ears 
were hurting and bloody due to the explosion.  Other evidence 
includes reports from a February 2006 VA diabetes examination 
that resulted in an impression that included degenerative 
changes involving both knees and avascular necrosis of the 
right hip.  A December 2007 VA clinical record showed the 
Veteran reporting left knee complaints and indicated that he 
injured the knee "in the past."  The physical examination 
of the left knee was normal and it was indicated that an x-
ray of the left knee was essentially normal.  

The Veteran was afforded a VA examination in March 2008 that 
included a review of the claims files, and the examiner 
specifically noted that the service treatment records, to 
include the records of treatment for the right tympanic 
membrane perforation following the explosion and the 
separation examination, were negative for the conditions for 
which service connection is claimed.  X-rays were interpreted 
as showing degenerative joint disease of both radiocarpal 
joints.  The examiner found that it was less likely than not 
that there was any relationship between a wrist injury and 
the in-service rocket propelled grenade explosion given the 
lack of any evidence of in-service treatment for such an 
injury.  He further emphasized that the wrist problems were 
not noted until November 2003, and that multiple evaluations 
prior to that time did not reflect complaints of such 
problems. 

With regard to the right hip, the assessment following the 
March 2008 VA examination was avascular necrosis of the head 
of the right hip and that 90 percent of such cases were, 
rather than the result of trauma, related to glucocorticoid 
and/or excessive alcohol intake.  The examiner opined that it 
was less likely as not that there was any relationship 
between his right hip disorder and the in-service explosion.  
He again noted that there was no evidence for treatment for a 
right hip condition during service.  With respect to the left 
elbow, the assessment was a left elbow osteophyte, and the 
examiner opined that it was less likely than not that the 
current left elbow complaints were related to the in-service 
incident as there was no documentation of elbow pain or 
discomfort during service.  As for the left knee, the 
assessment was subjective complaints of pain in the left knee 
with a normal physical examination, and the examiner again 
found it less likely than not that any current left knee 
complaints were related to service given the lack of any in-
service evidence of treatment for the left knee, to include 
following the explosion.  

As previously indicated, the Board has considered the 
contentions of the Veteran's representative with respect to 
the adequacy of his VA examinations.  He specifically found 
fault with the fact that, as contended by him, the VA 
physician who examined the Veteran in March 2008 "insisted 
that the Veteran suffered no injuries" in connection with 
the in-service explosion.  To the contrary, the VA examiner 
specifically noted that the service treatment reports 
reflected treatment for a perforated tympanic membrane 
following the explosion.  As for the representative's 
contention regarding 1154(b) and the conceding of the alleged 
in-service injuries coincident with the in-service explosion 
as described by the Veteran, these assertion of the Veteran 
are not dispositive of the matter, as it was as still within 
the province of the examiner to review the relevant in-
service and post-service clinical evidence and conclude that 
there was no relationship between the disabilities for which 
service connection is claimed and service.  See Collette, 
Gregory, Wade, supra.  

As for not specifying which elbow the physician examined in 
March 2008, in discussing the pertinent history, he 
specifically noted in describing the pertinent x-rays 
findings the presence of a left elbow osteophyte, and his 
assessment following the examination was left elbow 
osteophyte.  As such, it is clear that the examination was of 
the left elbow and not the right.  Finally, while the 
examiner did refer to the "wrists" rather than the hands in 
conducting the March 2008 VA examination, the Board does not, 
as contended by the Veteran's representative, conclude that 
this necessitates a remand for another VA examination given 
the lack of any evidence of treatment for hand difficulties 
during service or indication of any dysfunction of the hands 
that would not have been revealed by the examination of the 
wrists in March 2008 that could be related to service.  

The Board has carefully considered the Veteran's assertions, 
to include those made in sworn testimony at the December 2007 
hearing, that the conditions for which service connection are 
claimed all stem from the in-service explosion.  However, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu.  Also weighing against the Veteran's claims is the 
fact that the clinical evidence detailed above following his 
original application in November 1970, which notably did not 
refer to the conditions currently at issue, does not reflect 
any indication of the disabilities for which service 
connection is claimed for many years after service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Thus, given the silent service 
treatment reports, the opinions of the VA examiner in March 
2008, and the lack of any competent evidence linking any 
present disability associated with arthritis of the hands, 
hips, elbows or left knee to service, the Board finds that 
the claims for service connection for these conciliations 
must be denied.  See Hickson, Collette, Gregory, Wade, supra.  

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for arthritis of the hands, hips, 
elbows and  left knee, the doctrine is not for application.  
Gilbert, supra.  
 
B.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  38 C.F.R. § 4.124a, DC 8520.  The highest 
assignable rating for incomplete paralysis of the sciatic 
nerve is 10 percent.  Id.  

Service connection for diabetes associated with herbicide 
exposure was granted by an April 2006 rating decision.  This 
rating decision also granted a 10 percent rating for diabetic 
peripheral neuropathy of the left lower extremity under DC 
8520 effective from February 2, 2006.  This adjudication 
followed the previously referenced February 2006 VA diabetes 
examination, and this examination showed diminished 
superficial sensation to pinprick just below the left knee to 
the left foot.  Deep sensation was intact and deep tendon 
reflexes were active and equal in the lower extremities on 
both sides at this examination.  The assessment included 
diabetic peripheral neuropathy involving the left lower leg 
and foot.  

On April 16, 2007, the Veteran was afforded another VA 
diabetes examination, at which time he reported that if his 
left leg is "left straight," it will become numb and 
"tingly."  He stated these sensations go away "right away" 
when he flexes or moves the left leg, and that he only has 
the problem when he is lying down.  Upon examination of the 
lower extremities, deep tendon reflexes were symmetric and 
active, and sensation to light touch, pinprick and vibration 
were intact.  The assessment following the examination was 
"no peripheral neuropathy noted at this time."  Based on 
this assessment, a June 2007 rating decision reduced the 
rating for diabetic peripheral neuropathy of the left lower 
extremity to noncompensable effective from the date of the 
April 16, 2007, examination.   

It is asserted by the Veteran's representative that the 
Veteran was denied due process in the reduction of the rating 
assigned for diabetic peripheral neuropathy of the left lower 
extremity, to include by failing to issue a rating decision 
proposing the reduction.  However, as the rating reduction 
did not result in a reduction of compensation payments 
because the June 2007 rating decision also increased the 
rating for the Veteran's service connected hearing loss to 40 
percent, a rating proposing the reduction was not required.  
38 C.F.R. § 3.105(e); See also Stelzel v. Mansfield, 508 F.3d 
1345 (Fed.Cir.)  Nonetheless, it is noted that the VA 
examination used as a basis for reducing the rating conducted 
in April 2007 was just as "full and complete" as the 
February 2006 VA examination that was the basis for the grant 
of the 10 percent rating.  See 38 C.F.R. § 3.344.  As such 
and given the examination finding in April 2007 of there 
being no peripheral neuropathy, and there being no other 
clinical evidence showing such pathology in the left lower 
extremity currently, mild incomplete paralysis of the sciatic 
nerve is not shown in the left lower extremity so as to 
warrant a 10 percent rating.  38 C.F.R. § 4.124a, DC 8520.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a compensable 
rating is provided for certain manifestations of the 
Veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, 
as the service-connected residuals have not shown functional 
limitation which would warrant a compensable rating for the 
Veteran's diabetic peripheral neuropathy of the left lower 
extremity.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected disability than was demonstrated by the 
most recent clinical evidence, and in fact at his December 
2007 hearing described a worsening in the numbness of his 
lower left extremity than was existent at the time the 10 
percent rating was assigned.  However, the Board finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence contained in the reports 
from the April 2007 VA diabetes examination.  See Francisco 
v. Brown, 7 Vet. App. at 55 (1994); Espiritu, Jandreau, 
supra.  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for an 
increased rating for diabetic peripheral neuropathy of the 
left lower extremity must be denied.  Gilbert, 1 Vet. App. at 
49.   


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.   

Entitlement to service connection for arthritis of the right 
hip is denied. 

Entitlement to service connection for arthritis of the right 
hip is denied. 

Entitlement to service connection for arthritis of the left 
elbow is denied. 

Entitlement to service connection for arthritis of the right 
elbow is denied. 

Entitlement to service connection for arthritis of the left 
knee is denied. 

Entitlement to a rating in excess of 0 percent for diabetic 
peripheral neuropathy of the left lower extremity, to include 
restoration of a 10 percent rating, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


